■— Order, entered on November 29,1961, unanimously reversed and vacated on the law, without costs, and the motion for stay of arbitration remanded to Special Term for trial of issues in accordance with provisions of section 1450 of the Civil Practice Act. By contract of the parties, the right to arbitration depends upon whether or not the respondent’s injury was occasioned by the alleged fault of an uninsured motorist; and the issues which may be arbitrated are limited to issues as to fault of the alleged uninsured motorist and damages if fault should be established. Where, as here, there is a question raised as to whether or not the alleged responsible motorist was in fact uninsured, the issues with relation to such question must be determined by a preliminary trial. (Matter of Rosenbaum [Amer. Sur. Co. of N. Y.], 11 N Y 2d 310.) Settle order on notice. Concur — Breitel, J. P., Valente, McNally, Eager and Steuer, JJ.